EXHIBIT 10.6 THIS WARRANT AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CREDIT AGREEMENT DATED NOVEMBER 23, 2005, AS AMENDED, BY AND AMONG THE COMPANY AND THE INVESTMENT MANAGER AND LENDER NAMED THEREIN.A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS WARRANT WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS. No. W–COL-1 Void After Expiration Date (as defined below) WARRANT TO PURCHASE COMMON STOCK OF MTM TECHNOLOGIES, INC. Dated August 21, 2007 THIS WARRANT CERTIFIES THAT, for value received, NATIONAL ELECTRICAL BENEFIT FUND or its permitted transferees (the “Holder”) is entitled to purchase from MTM TECHNOLOGIES, INC., a New York corporation (the “Company”), up to the number of fully paid and nonassessable shares (the “Shares”) of Common Stock, $.001 par value per share, of the Company, as further described and defined below.Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to such terms in that certain Credit Agreement, dated November 23, 2005, as amended, by and among the Company, the Holder and the Investment Manager and Lender named therein (the “Credit Agreement”). Section1.Number of Shares.The maximum number of shares of Common Stock which may be purchased upon the exercise of this Warrant is 700,000. Section2.Exercise Price.The price per share at which the Holder may purchase the Common Stock shall be $ 1.17 per share (the “Exercise Price”), as adjusted from time to time in accordance with Section 6 hereof. Section3.Expiration Date.This Warrant shall expire at 5:00 p.m. New York Time on August 21, 2014 (the “Expiration Date”).Upon the Expiration Date, all rights of the Holder to purchase Common Stock pursuant to this Warrant shall immediately terminate. Section4.Exercise and Payment. Section4.1Exercise. The purchase rights represented by this Warrant may be exercised by the Holder, in whole or in part at any time following the date hereof and from time to time, by the surrender of this Warrant (together with a duly executed notice of exercise in the form attached hereto as Exhibit A-1) at the principal office of the Company, and (a) by the payment to the Company, by wire transfer of immediately available funds, of an amount equal to the aggregate Exercise Price of the Shares being purchased or (b) by the reduction by the Holder of the principal amount of the Note of the Company issued to the Holder on the date hereof in an amount equal to the aggregate Exercise Price of the Shares being purchased. Section4.2Net Issue Election.The Holder may elect to receive, without the payment by the Holder of any additional consideration, shares equal to the value of this 2 Warrant or any portion hereof by the surrender of this Warrant or such portion (together with a duly executed notice of exercise in the form attached hereto as ExhibitA-2) at the principal office of the Company.Thereupon, the Company shall issue to the Holder such number of shares of Common Stock as is computed using the following formula: X Y (A-B) A Where X the number of shares of Common Stock to be issued to the Holder pursuant to this Section4.2. Y the number of shares of Common Stock covered by this Warrant in respect of which the net issue election is made pursuant to this Section4.2. A the Fair Market Value of one share of Common Stock, as determined in accordance with Section7 herein, as at the time the net issue election is made pursuant to this Section4.2. B the Exercise Price in effect under this Warrant at the time the net issue election is made pursuant to this Section4.2. Section4.3Stock Certificates.In the event of the exercise of all or any portion of this Warrant, certificates for the shares of Common Stock so purchased shall be delivered to the Holder by the Company at the Company's own expense (including the payment by the Company of any applicable issue taxes or governmental charges imposed in connection with the issuance or delivery of the Common Stock) within a reasonable time, which shall in no event be later than ten (10) days thereafter and, unless this Warrant has been fully exercised or has expired, a new Warrant representing the Shares with respect to which this Warrant shall not have been exercised shall also be issued to the Holder within such time. If this Warrant shall be surrendered for exercise within any period during which the transfer books for shares of the Common Stock or other securities purchasable upon the exercise of this Warrant are closed for any purpose, the Company shall not be required to make delivery of certificates for the securities purchasable upon such exercise until the date of the reopening of said transfer books. 3 Section5.Stock Fully Paid; Reservation of Shares.All of the Shares issuable upon the exercise of this Warrant will, upon issuance and receipt of the Exercise Price therefor, be duly authorized, validly issued, fully paid and nonassessable with no personal liability attaching to the ownership thereof, and free and clear of all taxes, liens, encumbrances and charges with respect to the issue thereof.During the period within which this Warrant may be exercised, the Company shall at all times have authorized and reserved for issuance sufficient shares of its Common Stock to provide for the exercise of this Warrant. Section6.Adjustment of Exercise Price and Number of Shares.The number and kind of securities purchasable upon the exercise of this Warrant and the Exercise Price therefor shall be subject to adjustment from time to time upon the occurrence of certain events, as follows: Section6.1Adjustments for Subdivisions of Common Stock.If the number of shares of Common Stock outstanding at any time is increased by a stock dividend payable in shares of Common Stock or by a subdivision or split up of stock, then the Exercise Price then in effect shall, concurrently with the effectiveness of such dividend, subdivision or split up, be proportionately decreased and the number of shares of Common Stock issuable upon exercise of this Warrant shall be increased in proportion to such increase of outstanding shares of Common Stock. Section6.2Adjustments for Combinations Common Stock.If the number of shares of Common Stock outstanding at any time is decreased by a combination of the outstanding shares of Common Stock, then the Exercise Price then in effect shall, concurrently with the effectiveness of such combination, be proportionately increased and the number of shares of Common Stock issuable upon exercise of this Warrant shall be decreased in proportion to such decrease in outstanding shares of Common Stock. Section6.3Adjustments for Reclassification, Exchange and Substitution.Upon a Notice Event (as defined below), if the Common Stock issuable upon exercise of this Warrant shall be changed into the same or a different number of shares of any other class or classes of stock, whether by capital reorganization, merger, reclassification or otherwise (other than a subdivision or combination of shares provided for above) this Warrant shall thereafter be exercisable into, in lieu of the number of shares of Common Stock which the Holder would otherwise have been entitled to receive, a number of shares of such other class or classes of stock equivalent to the number of shares of Common Stock that would have been subject to receipt by the Holder upon exercise of this Warrant immediately before that change. Section6.4Notice of Certain Events.In the event (each, a “Notice Event”):(a)the Company authorizes the issuance to all holders of Common Stock rights or warrants to subscribe for or purchase shares of its capital stock, or any other subscription rights or warrants; (b)the Company authorizes the distribution to all holders of Common Stock evidences of indebtedness or assets or other securities; (c)of any capital reorganization or reclassification of Common Stock, other than a subdivision or 4 combination of the outstanding Common Stock and other than a change in par value of the Common Stock; (d)of any liquidation or merger to which the Company is a party and for which approval of any of the Company's holders of Common Stock is required, other than a consolidation or merger in which the Company is the continuing corporation and that does not result in any reclassification or change of the shares of Common Stock issuable upon the exercise of this Warrant; (e)of the conveyance or transfer of the Company's properties and assets, substantially as an entirety; or (f) of the Company's voluntary or involuntary dissolution, liquidation or winding-up; then, in each case, the Company shall cause to be mailed by certified mail to the Holder, at least 10days prior to the applicable record or effective date hereinafter specified, a notice stating the material terms relating to the exercise of the Warrants, the name, title and telephone number of a Company representative who shall be available to answer any questions relating to such exercise and the dates as of which (i) the holders of Common Stock of record will be entitled to receive any such rights, warrants or distributions are to be determined, (ii)such Notice Event is expected to become effective and (iii)that Holders of record of Warrants shall be entitled to exchange or sell their shares of Common Stock issuable upon the exercise of this Warrant for securities or other property, if any, deliverable upon such Notice Event.In addition, if the Company receives written notice that a purchase, tender or exchange offer has been made to the holders of more than 50% of the outstanding Common Stock, the Company shall give the Holder reasonable notice (but will not be required to give not more than 10 days notice) thereof. Section7.Fractional Shares.No fractional shares of Common Stock will be issued in connection with any exercise hereunder.In lieu of such fractional shares the Company shall make a cash payment therefor based upon the fair market value of the Common Stock on such date as determined by the board of directors of the Company. Section8.Restrictions on Transfer. Section8.1Transfer.The Holder may transfer this Warrant and the shares of Common Stock issuable upon exercise of this Warrant, and the rights and obligations attached thereto, so long as (a) any such transfer(s) comply with applicable securities laws and (b) unless such securities have been registered in accordance with applicable securities laws and transferred pursuant to a non-private, open market transaction on the securities exchange on which the Company’s Common Stock is listed, if such transferee is not a United States citizen or an entity formed under the laws of a U.S. jurisdiction, the Holder obtains the Company’s consent for such transfer (which shall not be unreasonably withheld). Section8.2Restrictive Legend.Unless a registration statement is in effect with respect thereto, each certificate representing (i) the Shares and (ii) any other securities issued in respect of the Shares upon any stock split, stock dividend or recapitalization (collectively, the “Restricted Securities”), shall be endorsed as follows: THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, 5 SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. THIS SECURITY IS SUBJECT TO THE TERMS AND CONDITIONS OF A CREDIT AGREEMENT DATED NOVEMBER 23, 2005, AS AMENDED, BY AND AMONG THE COMPANY AND THE INVESTMENT MANAGER AND LENDER NAMED THEREIN.A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS WARRANT WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS. Section9.No Rights of Stockholders.This Warrant does not entitle the Holder to any voting rights as a stockholder of the Company prior to the exercise of the Warrant.Nothing in this Warrant shall obligate the Holder to exercise this Warrant, it being understood that the decision as to whether to exercise the Warrant shall be made exclusively by the Holder. Section10.No Impairment.The Company will not, by amendment of its Certificate of Incorporation, as amended and restated, or through any reorganization, transfer of assets, consolidation, merger, dissolution, issue or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed hereunder by the Company, but it will at all times in good faith assist in the carrying out of all of the provisions of this Warrant and in the taking of all such action as may be necessary or appropriate in order to protect the rights of the holder of this Warrant against impairment. Section11.Loss, Theft, Destruction or Mutilation of Warrant.Upon receipt by the Company of evidence reasonably satisfactory to it of the loss, theft, destruction or mutilation of this Warrant, and in case of loss, theft or destruction, of indemnity or security reasonably satisfactory to it, and upon surrender and cancellation of this Warrant, if mutilated, the Company will make and deliver a new Warrant of like tenor and dated as of such cancellation, in lieu of this Warrant. Section12.Saturdays, Sundays, Holidays, etc.If the last or appointed day for the taking of any action or the expiration of any right required or granted herein shall be a Saturday or a Sunday or shall be a legal holiday, then such action may be taken or such right may be exercised on the next succeeding day not a Saturday or a Sunday or a legal holiday. 6 Section13.Miscellaneous. Section13.1Governing Law.This Warrant shall be governed by and construed in all respects in accordance with the laws of the State of New York, without giving effect to the conflicts of laws provisions thereof. Section13.2Entire Agreement; Amendment.Each party hereby acknowledges that no other party or any other person or entity has made any promises, warranties, understandings or representations whatsoever, express or implied, not contained in the Loan Documents and acknowledges that it has not executed this Warrant in reliance upon any such promises, representations, understandings or warranties not contained herein or therein and that the Loan Documents supersede all prior agreements and understandings between the parties with respect thereto.There are no promises, covenants or undertakings other than those expressly set forth or provided for in the Loan Documents.Neither this Warrant nor any term hereof may be amended, waived, discharged, or terminated other than by a written instrument signed by Lenders holding a majority of the principal amount of the Note and the Company.Any amendment, waiver, discharge or termination so made or effected shall be binding upon all of the Holders. Section13.3Successors and Assigns.Except as otherwise provided herein, the provisions hereof shall inure to the benefit of, and be binding upon, the permitted successors and assigns, heirs, executors, and administrators of the Company and the Holder. Section13.4Severability. Whenever possible, each provision of this Warrant will be interpreted in such manner as to be effective and valid under applicable law, but if any provision of this Warrant is held to be invalid, illegal or unenforceable in any respect under any applicable law or rule in any jurisdiction, such invalidity, illegality or unenforceability will not affect any other provision or any other jurisdiction, but this Warrant will be reformed, construed and enforced in such jurisdiction to the greatest extent possible to carry out the intentions of the parties hereto. Section13.5Registration Rights.Subject to receipt of necessary information from Investment Manager and Lender, the Company will within 60 days following the date hereof, take all actions necessary to grant to Holder registration rights on parity with the registration rights of the holders of the Company’s preferred stock, including without limitation, preparing and filing with the Securities and Exchange Commission a Registration Statement on Form S-3, or any equivalent form for registration in accordance with the Act, to permit a public offering and resale of the Shares underlying this Warrant under the Act on a continuous basis under Rule 415 thereof.The Company acknowledges that the plan of distribution contemplated by such Registration Statement shall include offers and sales through underwriters or agents, offers and sales directly to investors, block trades and such other methods of offer and sale as Investment Manager shall request. The Company will cause such Registration Statement to remain effective until such time as all of such Shares are sold or the holders thereof are entitled to rely on Rule 144(k) for sales of such shares without registration under the Act and without 7 compliance with the public information, sales volume, manner of sale or notice requirements of Rule 144(c), (e), (f) or (h). Section13.6Notices, etc.All notices and other communications required or permitted hereunder shall be in writing and shall be mailed by registered or certified mail, postage prepaid, by overnight courier, or otherwise delivered by hand or by messenger or sent by facsimile and confirmed by mail, addressed: (i)if to the Company, to MTM Technologies, Inc., 1200 High Ridge Road, Stamford, Connecticut 06905, Attention: Chief Executive Officer; and (ii)if to the Holder, at the address of such Holder set forth on the signature page of this Warrant. All notices shall be effective upon receipt. Section13.7Counterparts.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Section13.8Titles and Subtitles.The titles and subtitles used in this Agreement are used for convenience only and are not to be considered in construing or interpreting this Agreement. 8 IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the date first above written. MTM TECHNOLOGIES, INC. By:/s/ Name: Title: WARRANT HOLDER: NATIONAL ELECTRICAL BENEFIT FUND By:Columbia Partners, L.L.C. Investment Management, as Investment Manager By:/s/ Name: Title: THE EXERCISE OF THIS WARRANT IS SUBJECT TO THE APPLICABLE PROVISIONS OF THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED EXHIBIT A-1 NOTICE OF EXERCISE TO:MTM Technologies, Inc. 1200 High Ridge Road Stamford, Connecticut 06905 Attention: Chief Executive Officer 1.The undersigned hereby elects to purchase shares of Common Stock, par value $.001 per share, of MTM TECHNOLOGIES, INC. pursuant to the terms of this Warrant, and tenders herewith payment of the purchase price of such shares in full. 2.Please issue a certificate or certificates representing said shares of Common Stock in the name of the undersigned or in such other name as is specified below: (Name) (Address) (Signature) Title: (Date) A-1 THE EXERCISE OF THIS WARRANT IS SUBJECT TO THE APPLICABLE PROVISIONS OF THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED EXHIBIT A-2 NET ISSUE NOTICE OF EXERCISE TO:MTM Technologies, Inc. 1200 High Ridge Road Stamford, Connecticut 06905 Attention: Chief Executive Officer 1.The undersigned hereby elects to purchase shares of Common Stock, par value $.001 per share, of MTM TECHNOLOGIES, INC. pursuant to the terms of this Warrant, and hereby elects under Section4.2 of this Warrant to surrender the right to purchase shares of Common Stock pursuant to this Warrant for a net issue exercise with respect to shares of Common Stock. 2.Please issue a certificate or certificates representing said shares of Common Stock in the name of the undersigned or in such other name as is specified below: (Name) (Address) (Signature) Title: (Date) A-2 EXHIBIT B ASSIGNMENT FORM (To be signed only upon transfer of Warrant) FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto , whose address is , the right represented by the attached Warrant to purchase shares of Common Stock of MTM TECHNOLOGIES, INC., to which the attached Warrant relates. Dated: (Signature must conform in all respects to name ofHolder as specified on the face of the Warrant) (Address) Signed in the presence of: B-1
